Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Application and Claims
This action is in reply to the application filed on 4/8/2021. 
TrackOne is granted on 5/19/2021. 

Information Disclosure Statement filed on 8/23/2021, is acknowledged and considered by the Examiner.

This communication is the first action on the merits.

Claims 1-20 is/are currently pending and have been examined.

Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  

Claim 1, 11 recites “the current satellite imagery data”, it is unclear to what this element refers. Further, “the current satellite imagery data” lacks antecedent basis. For examination purposes, the limitation will be interpreted under broadest reasonable interpretation.  Appropriate correction is required.

Claims 2-10, 12-20 depend on claim 1, 11 and do not cure the aforementioned deficiencies of claim 1, 11, and thus, claims 2-10, 12-20 is/are rejected for the reasons set forth above regarding claim 1, 11 as a result.



Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 (similarly 11) recite, “A ... method for forecasting macroeconomic trends using geospatial data and a ... model, the method comprising: 
obtaining images from a satellite imagery catalog; 
determining Normalized-Difference Built-Up Index (NDBI) values of one or more zones between various bands of the images; 
determining an average of the NDBI values for each zone; 
seasonally adjusting the average NDBI values; 
obtaining economic data from external sources; 
generating a stationarity dataset based on the adjusted NDBI values and the economic data; 
generating a statistical relationship model based on the stationarity dataset and economic activity of each zone; and 
forecasting a macroeconomic trend based on the statistical relationship model and the current satellite imagery data.”

Analyzing under Step 2A, Prong 1:
The limitations regarding, …obtaining images from a satellite imagery catalog; determining Normalized-Difference Built-Up Index (NDBI) values of one or more zones between various bands of the images; determining an average of the NDBI values for each zone; seasonally adjusting the average NDBI values; obtaining economic data from external sources; generating a stationarity dataset based on the adjusted NDBI values and the economic data; generating a statistical relationship model based on the stationarity dataset and economic activity of each zone; and forecasting a macroeconomic trend based on the statistical relationship model and the current satellite imagery data..., under the broadest reasonable interpretation, can include a human using their mind and using pen and paper to, ...obtaining images from a satellite imagery catalog; determining Normalized-Difference Built-Up Index (NDBI) values of one or more zones between various bands of the images; determining an average of the NDBI values for each zone; seasonally adjusting the average NDBI values; obtaining economic data from external sources; generating a stationarity dataset based on the adjusted NDBI values and the economic data; generating a statistical relationship model based on the stationarity dataset and economic activity of each zone; and forecasting a macroeconomic trend based on the statistical relationship model and the current satellite imagery data...; therefore, the claims are directed to a mental process. 

Further, ...…obtaining images from a satellite imagery catalog; determining Normalized-Difference Built-Up Index (NDBI) values of one or more zones between various bands of the images; determining an average of the NDBI values for each zone; seasonally adjusting the average NDBI values; obtaining economic data from external sources; generating a stationarity dataset based on the adjusted NDBI values and the economic data; generating a statistical relationship model based on the stationarity dataset and economic activity of each zone; and forecasting a macroeconomic trend based on the statistical relationship model and the current satellite imagery data..., under the broadest reasonable interpretation, is fundamental economic principles or practices (including hedging, insurance, mitigating risk) and commercial, therefore it is managing personal behavior or relationships or interactions between people. Thus, the claims are directed to certain methods of organizing human activity. 

Even further, ...generating a stationarity dataset based on the adjusted NDBI values and the economic data; generating a statistical relationship model based on the stationarity dataset and economic activity of each zone; and forecasting a macroeconomic trend based on the statistical relationship model and the current satellite imagery data..., is mathematical concepts. 

Accordingly, the claims are directed to a mental process, certain methods of organizing human activities and mathematical concepts, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

Claim 1, 11: computer-implemented, machine learning, system, a processor and a memory, the memory storing computer-executable instructions which are executed by the processor to
Claim 3, 4, 13, 14: machine learning
Claim 9, 19: download
Claim 10, 20: blockchain based distributed ledger 

, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer. 

Additionally, with respect to the obtaining images from…, ...to view and download..., these elements do not add a meaningful limitations to integrate the abstract idea into a practical application obtaining images from…, data output – ...to view and download....


Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 
As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). 
Additionally, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field as individually evinced by the applicant’s own disclosure, as required by the Berkheimer Memo, in at least: 
[00079] FIG. 17 is a block diagram illustrating an example computer system 1700 upon which any one or more of the methodologies (e.g. method 100 and/or system 1600) herein discussed may be run according to an example described herein. Computer system 1700 may be embodied as a computing device, providing operations of the components featured in the various figures, including components of the system 1600, method 100, or any other processing or computing platform or component described or referred to herein. 
[00080] In alternative embodiments, the computer system 1700 can operate as a standalone device or may be connected (e.g., networked) to other machines. In a networked deployment, the computing system 1700 may operate in the capacity of either a server or a client machine in server-client network environments, or it may act as a peer machine in peer-to-peer (or distributed) network environments. 
[00081] Example computer system 1700 includes a processor 1702 (e.g., a central processing unit (CPU), a graphics processing unit (GPU) or both), a main memory 1704 and a static memory 1706, which communicate with each other via an interconnect 1708 (e.g., a link, a bus, etc.). The computer 
[00082] The storage device 1716 includes a machine-readable medium 1722 on which is stored one or more sets of data structures and instructions 1724 (e.g., software) embodying or utilized by any one or more of the methodologies or functions described herein. The instructions 1724 may also reside, completely or at least partially, within the main memory 1704, static memory 1706, and/or within the processor 1702 during execution thereof by the computer system 1700, with the main memory 1704, static memory 1706, and the processor 1702 constituting machine-readable media.  
[00083] While the machine-readable medium 1722 (or computer-readable medium) is illustrated in an example embodiment to be a single medium, the term "machine- readable medium" may include a single medium or multiple medium (e.g., a centralized or distributed database, and/or associated caches and servers) that store the one or more instructions 1724. 
[00084] The term "machine-readable medium" shall also be taken to include any tangible medium that is capable of storing, encoding or carrying instructions for execution by the machine and that cause the machine to perform any one or more of the methodologies of the present disclosure or that is capable of storing, encoding or carrying data structures utilized by or associated with such instructions. [00085] The term "machine-readable medium" shall accordingly be taken to include, but not be limited to, solid-state memories, optical media, magnetic media or other non- transitory media. Specific examples of machine-readable media include non-volatile memory, including, by way of example, semiconductor memory devices (e.g., Electrically Programmable Read-Only Memory (EPROM), Electrically Erasable Programmable Read-Only Memory (EEPROM)) and flash memory devices; magnetic disks such as internal hard disks and removable disks; magneto-optical disks; and CD- ROM and DVD-ROM disks. 

[00087] Other applicable network configurations may be included within the scope of the presently described communication networks. Although examples were provided with reference to a local area wireless network configuration and a wide area Internet network connection, it will be understood that communications may also be facilitated using any number of personal area networks, LANs, and WANs, using any combination of wired or wireless transmission mediums.
[00088] The embodiments described above may be implemented in one or a combination of hardware, firmware, and software. For example, the features in the system architecture 1700 of the processing system may be client-operated software or be embodied on a server running an operating system with software running thereon. While some embodiments described herein illustrate only a single machine or device, the terms "system", "machine", or "device" shall also be taken to include any collection of machines or devices that individually or jointly execute a set (or multiple sets) of instructions to perform any one or more of the methodologies discussed herein. 
[00089] Examples, as described herein, may include, or may operate on, logic or several components, modules, features, or mechanisms. Such items are tangible entities (e.g., hardware) capable of performing specified operations and may be configured or arranged in a certain manner. In an example, circuits may be arranged (e.g., internally or with respect to external entities such as other circuits) in a specified manner as a module, component, or feature. In an example, the whole or part of one or more computer systems (e.g., a standalone, client or server computer system) or one or more hardware processors may be configured by firmware or software (e.g., instructions, an application portion, or an application) as an item that operates to perform specified operations. In an example, the software 
[00090] Accordingly, such modules, components, and features are understood to encompass a tangible entity, be that an entity that is physically constructed, specifically configured (e.g., hardwired), or temporarily (e.g., transitorily) configured (e.g., programmed) to operate in a specified manner or to perform part or all operations described herein. Considering examples in which modules, components, and features are temporarily configured, each of the items need not be instantiated at any one moment in time. For example, where the modules, components, and features comprise a general-purpose hardware processor configured using software, the general-purpose hardware processor may be configured as respective different items at different times. Software may accordingly configure a hardware processor, for example, to constitute a particular item at one instance of time and to constitute a different item at a different instance of time. 
[00091]Additional examples of the presently described method (e.g. 700), system (e.g. 100), and device embodiments are suggested according to the structures and techniques described herein. Other non-limiting examples may be configured to operate separately or can be combined in any permutation or combination with any one or more of the other examples provided above or throughout the present disclosure. 
[00092] It will be appreciated by those skilled in the art that the present disclosure can be embodied in other specific forms without departing from the spirit or essential characteristics thereof. The presently disclosed embodiments are therefore considered in all respects to be illustrative and not restricted. The scope of the disclosure is indicated by the appended claims rather than the foregoing description and all changes that come within the meaning and range and equivalence thereof are intended to be embraced therein. 

Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).

Moreover, the remaining elements of dependent claims do not transform the recited abstract idea into a patent eligible invention because these remaining elements merely recite further abstract limitations that provide nothing more than simply a narrowing of the abstract idea recited in the independent claims. 

Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components to “apply” the recited abstract idea, perform insignificant extra-solution activity, and generally link the abstract idea to a technical environment. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections – 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable by US Patent Publication to US20160379388A1 to Rasco, (hereinafter referred to as “Rasco”) in view of US Patent Publication to US20210264520A1 to Cummings, (hereinafter referred to as “Cummings”)

As per Claim 1, Rasco teaches: A computer-implemented method for forecasting macroeconomic trends using geospatial data and a machine learning model, the method comprising: 
obtaining images from a satellite imagery catalog; (in at least [0103] many consumer products in common use today include images of the Earth's surface, such as Google® Earth. [0106] automated extraction 104 of structures of interest from HR/VHR satellite image data source(s) 108 (e.g., <I-10 m spatial resolution satellite image data obtained by a number of heterogeneous platforms such as SPOT 2 and 5, CBERS 2B, RapidEye 2 and 4, IKONOS® 2, QuickBird 2, WorldView 1 and 2)...The automated extraction 104 may use data from LR satellite image data source(s) 112 (e.g.,) 10 m spatial resolution, such as MODIS 500 m, LANDSCAN™, etc.), for use in obtaining samples of the HR/VHR satellite image data 108 that will be used to train a hierarchical data structure for classifying and thus extracting structures of interest from the HR/VHR satellite image data 108.)
determining Normalized-Difference Built-Up Index (NDBI) values of one or more zones between various bands of the images; (in at least [0114] In the case of a multi-spectral image, for instance, the various spectral bands may be fused into a single band in any appropriate manner before the image is decomposed into the first hierarchical data structure...the spectral bands of an 8-band multi-spectral image may be fused into a single band by way of the following built-up (BU) index which may be computed for each pixel of the input image: BU = RE - NIR   2 RE + NIR   2 where “RE” is the intensity of electromagnetic radiation received in the red edge band of the electromagnetic spectrum, and “NIR2” is the intensity of electromagnetic radiation received in the NIR2 band of the electromagnetic spectrum. In this regard, the pixels of the 8-band multispectral image may be broken and arranged into a plurality of hierarchical components based on the respective BU values of the pixels. [0115] the spectral bands of a 4-band multi-spectral image may be fused into a single band by way of the following built-up (BU) index which may be computed for each pixel of the input image: BU = R - NIR R + NIR  where “R” is the intensity of electromagnetic radiation received in the red band of the electromagnetic spectrum, and “NIR” is the intensity of electromagnetic radiation received in the NIR band of the electromagnetic spectrum. In this regard, the pixels of the 4-band multispectral image may be broken and arranged into a plurality of hierarchical components based on the respective BU values of the pixels. [0159] FIG. 19 shows how predictive analysis engine 1901 (which is the same predictive analysis engine described earlier in the discussion of step 1705 in FIG. 17) has all the data together. )
determining an average of the NDBI values for each zone; (in at least [0138] first hierarchical data structure may be in the form of an “Alpha-Tree” whereby pixels of the input satellite image (e.g., intensity values, radiance values, BU values, etc.) may be hierarchically grouped into components (e.g. nodes) based on any appropriate measure of dissimilarity between adjacent nodes. Thereafter, the second hierarchical data structure may be constructed from feature elements (e.g., attribute vectors) of the components/nodes of the Alpha-Tree, training components/nodes of the Alpha-Tree may be selected, the second hierarchical data structure may be trained, the components/nodes of the Alpha-Tree may be classified, and structures of interest may be extracted from the input image and displayed in a resultant image [0151] in step 1405, vectors A and B are merged into a single vector AB (note that each element of A and of B has form {ID, Mean, StdDev}, so merging the two vectors—by concatenation—creates a single vector comprising elements of the same form),  [0159] FIG. 19 shows how predictive analysis engine 1901 (which is the same predictive analysis engine described earlier in the discussion of step 1705 in FIG. 17) has all the data together. Various vector fields and other demographic data from various sources are combined into layers, shown, in this example, as layers 1902 through 190 x. More layers are possible, as indicated by the dashed line between 1904 and 190 x. Predictive analysis engine 1901 combines the layers, based on the reliability scores, and produces predictive map 1806 that contains all the gathered and validated data. This map may be used for all kinds of further analyses, both in-house and in the field. A high level analyst has the capabilities required to bring domain and local knowledge together for effective prioritization
seasonally adjusting the average NDBI values; (in at least [0160] FIG. 20 shows the process 2000 of the continuing data editing and corrections. As described above and throughout, vector reliability score 2002, the degree of difficulty of region digitization 2003, user reliability scores 2004, and prediction map 2005 from the system analyst are all taken into account in a crowdsourcing targets and member selection system (CTMS) such as, for example, Community Selector, which selects prioritized regions 2007 and associated users 2008 (crowd members), based on their reliability score, to continue to refine and correct data.)
obtaining economic data ...; (in at least [0077] automated counting, from satellite imagery, of things such as rail car inventories, oil tank farm inventories, farm animal head counts, and the like provides additional geo-spatially referenced economic data. Such an AMS ingests all these data sources and automatically analyzes them to produce human geography data sets and predictions about the future [0133] The globally-consistent layer can be used in numerous contexts such as in assessing population densities, qualities of life, vulnerability factors, disaster risks, sufficiency of civil infrastructures, economic growth, poverty levels, event monitoring and evolution)
generating a stationarity dataset based on the adjusted NDBI values and the economic data; (in at least [0159] FIG. 19 shows how predictive analysis engine 1901 (which is the same predictive analysis engine described earlier in the discussion of step 1705 in FIG. 17) has all the data together. Various vector fields and other demographic data from various sources are combined into layers, shown, in this example, as layers 1902 through 190 x. More layers are possible, as indicated by the dashed line between 1904 and 190 x. Predictive analysis engine 1901 combines the layers, based on the reliability scores, and produces predictive map 1806 that contains all the gathered and validated data. This map may be used for all kinds of further analyses, both in-house and in the field. A high level analyst has the capabilities required to bring domain and local knowledge together for effective prioritization.)
generating a statistical relationship model based on the stationarity dataset and economic activity of each zone; and (in at least [0077] automated counting, from satellite imagery, of things such as rail car inventories, oil tank farm inventories, farm animal head counts, and the like provides additional geo-spatially referenced economic data. Such an AMS ingests all these data sources and automatically analyzes them to produce human geography data sets and predictions about the future [0158] Vector updates may then be inserted to help fill in recognizable objects and areas, such as roads, geographical features, etc. Crowdsourcing may provide an effective means of validating or correcting automated vector updates. The user reliability score 1804 is calculated by calculating the deviation of a given user from the crowd, to identify the likelihood that certain users may contribute wrong information. Suspect information is compared to the crowd's determination and then either accepted or rejected, with some notation of it referring to where it should be inserted, noting that if a normally very reliable user has difficulty, the terrain should probably be considered difficult. Generating a reliability score adds statistical rigor to the peer review process. The likelihood of these reliability scores is based on machine learning. Then the data is assessed for difficulty 1805 in digitizing that particular region, which is one of a set of chips in an area, based on the degree of accuracy and the spread of the reliability scores, both for users and for vectors. When the reliability scores are acceptably high, predictive analysis engine 1901 is used to increase the predictive analytics capability of the system)
forecasting a macroeconomic trend based on the statistical relationship model and the current satellite imagery data.  (in at least [0077] The basic problem in an AMS is the integration of several elements, such as urban mapping, human and social geo-spatial information, and information from other additional sources, to enable and extend the functionality and availability of these information pieces in one comprehensive tool. Specifically, integrating an automatically generated human urban geography (HUG) data set generated in near-real-time from satellite imagery expands the utility of an AMS and its related data significantly. Using automated HUG data, geo-spatially tied data regarding building locations and sizes can be added. Further, automated road network generation can create a road network even in areas where accurate maps aren't available. Also, accurate digital elevation models (generated automatically from satellite imagery) and use of friction surfaces can be incorporated to enable exemplary predictions of future urban growth, particularly when coupled to an up-to-date data set of roads (including unofficial roads and paths). Even retail traffic can be determined automatically using parking lot detection and usage measurement. And automated counting, from satellite imagery, of things such as rail car inventories, oil tank farm inventories, farm animal head counts, and the like provides additional geo-spatially referenced economic data. Such an AMS ingests all these data sources and automatically analyzes them to produce human geography data sets and predictions about the future (for example, which tribes are dominant in which areas, what languages are spoken where, where is radicalization most likely to occur, where are future likely high-crime areas based on predicted population and infrastructure growth). And, given the near-real-time aspect that can achieved, mobile use cases such as providing assets in the field with a real-time heads up about emerging threats determined from human geography (for example, recent trends indicating development of a hostile crowd in the vicinity of a mobile asset, with threat delivered to mobile device in real time).)

Although implied, Rasco does not expressly disclose the following limitations, which however, are taught by Cummings,
obtaining economic data from external sources; (in at least [0035] FIG. 1 is a network diagram of a network system 100 having a client-server architecture for securely communicating and exchanging data between nodes of a network according to an exemplary embodiment. For example, the network system 100 may contain an intelligent investment system 102 communicating and exchanging data, via a network 104, with one or more client devices 106, 108, and third-party systems 110. The exchanged data may relate to a variety of core services provided by the intelligent investment system 102, including managing financial information, administering user accounts, or providing financial advice. Network 104 may be an intranet, an extranet, the internet, a personal area network (PAN), local area network (LAN), metro area network (MAN), or wide area network (WAN). Users of client devices 106 and 108 and third-party systems 110 may include, but are not limited to, individuals, organizations, firms, service providers, exchanges, or institutions. Individual users may include retail investors, institutional investors, fund managers, investment strategists, portfolio managers, risk managers, traders, investment brokers, financial advisors/planners, wealth/asset managers, family office managers, trustees, compliance officers, investment officers, tax accountants, legal advisors, financial officers, financial/industry analysts, bank managers, credit analysts, loan officers, real estate agents/brokers, private bankers, investment bankers, or government regulators. [0040] The data exchanged between client applications (e.g., client applications 112, 114, and 116) and intelligent investment system 102 and stored within various data sources (e.g., data sources 134, 136, and 138) may include, but are not limited to, global financial data, user data, portfolio data, or financial advice. Global financial data may include, but are not limited to, market data, news and events, sentiment assessments, market forecasts, monetary and fiscal policy statements, volatility and liquidity measures, interest and inflation rates, economic forecasts, national deficit levels, national and global debt levels, macroeconomic data and reports, national and global gross domestic product (GDP) rates, industry analyst research and reports, microeconomic data and reports, corporate filings and reports, corporate debt levels, financial analyst research and reports, or independent research and case studies, as well as various risks and uncertainties related to geopolitics, markets, corporations, institutions, and regional, national, or global economies. User data may include, but are not limited to, user profile, financial goals, investment objectives and preferences, time horizon, risk tolerance, income estimates, inheritance, financial statements and accounts, life events, risks, or liability and expenses. Portfolio data may include, but are not limited to, portfolio dimensions (e.g., class, theme, category, risk, or rank), portfolio structures, portfolio positions, portfolio holdings, or portfolio allocations. Financial advice may include, but is not limited to, portfolio structuring, restructuring, positioning, allocation, tuning, consolidation, partitioning, harvesting, or distribution advice.)

At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Rasco by, …an intelligent system for providing and recording personalized context-specific financial advice, a method may comprise receiving, from a client device, a request for advice regarding a hierarchical portfolio of assets owned by an investor. The method may further comprise generating, based on the output of a neural network machine learning model, artificial intelligence suggestions for changing the hierarchical portfolio, assembling the AI suggestions and suggestion locations into an actionable artificial intelligence view of the hierarchical portfolio, and transmitting the AI view to the client device. The method may further comprise making a cryptocurrency payment related to service fees associated with the AI view via a blockchain network. The method may further comprise submitting placed transactions associated with the AI suggestions to an electronic trading platform, generating a revised hierarchical portfolio, and recording the AI view on a blockchain, thereby establishing or maintaining a portable financial record for the investor....The intelligent investment system may receive the request with the investor's hierarchical portfolio enclosed or referenced, process its contents, and generate a set of artificial intelligence suggestions for optimizing the structure or content of the portfolio subject to constraints or conditions related to user data (e.g., age, risk tolerance, investment objectives, etc.), economic data (e.g., global GDP growth rates, interest rates, inflation rates, etc.), or market data (e.g., equity valuations, commodity prices, corporate debt levels, etc.). The AI suggestions may be based on outputs from one or more machine learning models (e.g., neural networks, regression models, decision trees, etc.) configured to recommend hierarchical portfolios given user, economic, and market data inputs, thus making the financial advice personalized (i.e., related to user data) in addition to being context specific (i.e., related to positions within the hierarchical portfolio)...., as taught by Cummings, with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Rasco with the motivation of, … providing and recording context-specific financial advice generated through artificial intelligence, human intelligence...scalable and efficient systems and methods for providing personalized context-specific financial advice to their clients...securely storing, accessing, and exchanging financial information... providing recurring context-specific financial advice in the form of a series of artificial intelligence views of a hierarchical portfolio and recording, in partially or fully encrypted form, the series of AI views of the hierarchical portfolio, including references to snapshots of specific states of the hierarchical portfolio, on a blockchain, thereby establishing and maintaining a portable financial record for an investor that is immutable, permanent, and securely accessible by the investor or trusted advisors of the investor via a smart computing device... to securely, immutably, and permanently record multiple sequences of AI views of multiple hierarchical portfolios over long periods of time, the portable financial record may serve as an analytical foundation for tracing, tracking, and analyzing the complete history of context-specific financial advice...enables the investor or trusted advisors of the investor to make better financial decisions based on knowledge and insights accumulated over time in the blockchain-based portable financial record...., as recited in Cummings.

As per Claim 2, Rasco teaches:  The method of claim 1, 
wherein the macroeconomic trend is ....  (in at least [0077] The basic problem in an AMS is the integration of several elements, such as urban mapping, human and social geo-spatial information, and information from other additional sources, to enable and extend the functionality and availability of these information pieces in one comprehensive tool. Specifically, integrating an automatically generated human urban geography (HUG) data set generated in near-real-time from satellite imagery expands the utility of an AMS and its related data significantly. Using automated HUG data, geo-spatially tied data regarding building locations and sizes can be added. Further, automated road network generation can create a road network even in areas where accurate maps aren't available. Also, accurate digital elevation models (generated automatically from satellite imagery) and use of friction surfaces can be incorporated to enable exemplary predictions of future urban growth, particularly when coupled to an up-to-date data set of roads (including unofficial roads and paths). Even retail traffic can be determined automatically using parking lot detection and usage measurement. And automated counting, from satellite imagery, of things such as rail car inventories, oil tank farm inventories, farm animal head counts, and the like provides additional geo-spatially referenced economic data. Such an AMS ingests all these data sources and automatically analyzes them to produce human geography data sets and predictions about the future (for example, which tribes are dominant in which areas, what languages are spoken where, where is radicalization most likely to occur, where are future likely high-crime areas based on predicted population and infrastructure growth). And, given the near-real-time aspect that can achieved, mobile use cases such as providing assets in the field with a real-time heads up about emerging threats determined from human geography (for example, recent trends indicating development of a hostile crowd in the vicinity of a mobile asset, with threat delivered to mobile device in real time))
Although implied, Rasco does not expressly disclose the following limitations, which however, are taught by Cummings,
wherein the macroeconomic trend is Gross Domestic Product (GDP).  (in at least [0342] given two economic entities comprising a first country and a second country, the first data attribute e1,1 of the first country and the first data attribute e2,1 of the second country may represent the annual GDP growth rate in percent of the first and second country, respectively. If the GDP growth rates of the first and second countries are equal to three percent and six percent, respectively, then the data attribute e1,1 would be assigned to the data attribute value of 3.0 (i.e., e1,1=3.0) and the data attribute e2,1 would be assigned to the data attribute value of 6.0 (i.e., e2,1=6.0))
The reason and rationale to combine Rasco and Cummings is the same as recited above.


As per Claim 3, Rasco teaches:  The method of claim 1, 
wherein the statistical relationship model is based on at least one machine learning algorithm.  (in at least [0066] continue to perform the deriving, training and classifying steps with respect to additional portions of the plurality of components to further refine the accuracy of the detected and extracted built-up structures that are mapped into the resultant image. For instance, the method may include deriving additional training components (e.g., at least partially or fully non-overlapping with the previous set of training components, such as from a different portion of the input satellite image(s)) from the plurality of components of the first hierarchical data structure that indicate built-up and non-built-up structures in the input image using the first reference image data set; training, with the processor, the second hierarchical data structure with the feature elements of the additional training components for detecting built-up structures; and classifying, with the processor and using the second hierarchical data structure as trained with the additional training components, the plurality of components of the first hierarchical data structure as identifying built-up structures or not identifying built-up structures. [0158]  Vector updates may then be inserted to help fill in recognizable objects and areas, such as roads, geographical features, etc. Crowdsourcing may provide an effective means of validating or correcting automated vector updates. The user reliability score 1804 is calculated by calculating the deviation of a given user from the crowd, to identify the likelihood that certain users may contribute wrong information. Suspect information is compared to the crowd's determination and then either accepted or rejected, with some notation of it referring to where it should be inserted, noting that if a normally very reliable user has difficulty, the terrain should probably be considered difficult. Generating a reliability score adds statistical rigor to the peer review process. The likelihood of these reliability scores is based on machine learning. Then the data is assessed for difficulty 1805 in digitizing that particular region, which is one of a set of chips in an area, based on the degree of accuracy and the spread of the reliability scores, both for users and for vectors. When the reliability scores are acceptably high, predictive analysis engine 1901 is used to increase the predictive analytics capability )


As per Claim 4, Rasco teaches:  The method of claim 3, 
wherein the machine learning algorithm is ....  (in at least [0066] continue to perform the deriving, training and classifying steps with respect to additional portions of the plurality of components to further refine the accuracy of the detected and extracted built-up structures that are mapped into the resultant image. For instance, the method may include deriving additional training components (e.g., at least partially or fully non-overlapping with the previous set of training components, such as from a different portion of the input satellite image(s)) from the plurality of components of the first hierarchical data structure that indicate built-up and non-built-up structures in the input image using the first reference image data set; training, with the processor, the second hierarchical data structure with the feature elements of the additional training components for detecting built-up structures; and classifying, with the processor and using the second hierarchical data structure as trained with the additional training components, the plurality of components of the first hierarchical data structure as identifying built-up structures or not identifying built-up structures.)
Although implied, Rasco does not expressly disclose the following limitations, which however, are taught by Cummings,
wherein the machine learning algorithm is a regression algorithm.  (in at least [0037] Intelligent investment system 102 may further contain one or more database servers 126, one or more machine learning servers 128, and one or more distributed ledger servers 130 that facilitate respective access to one or more databases 134 (e.g., relational databases or non-relational databases), one or more machine learning algorithms 136 (e.g., shallow/deep neural networks, linear/non-linear regression models, decision trees, etc.), and one or more distributed ledgers 138 (e.g., private permissioned blockchains, public non-permissioned blockchains, etc.).)

The reason and rationale to combine Rasco and Cummings is the same as recited above.

As per Claim 6, Rasco teaches: The method of claim 1, 
wherein the satellite imagery catalog is Google Earth Engine. (in at least [0103] Generally, high resolution images of selected portions of a celestial body's surface have become a product desired and used by government agencies, corporations, and individuals. For instance, many consumer products in common use today include images of the Earth's surface, such as Google® Earth. Various types of remote sensing image collection platforms may be employed, including aircraft, earth-orbiting satellites, and the like.)


As per Claim 7, Rasco teaches:  The method of claim 1, 
wherein each zone is a state of the United States.  (in at least [0078] an area of interest (AOI) could be mapped out. For purposes of a practical example, the state of Colorado is considered herein; however the system and method disclosed herein can apply to any location worldwide. For example, in Colorado, many different populations co-exist. Some have Native American tribal roots. Others are very recent immigrants, often from Latin America. In some AOIs, there may be delineation by geographical features (valleys, ridges, etc.). Most of geo-spatial anthropoid segregation is due to historic phases of humans arriving in the area and staying together as a group. Early groups followed watersheds and looked for low passes to connect to other watersheds. Existing maps can be added to enhance features. In the case of Colorado, maps could be created from a USGS survey, open source maps, etc., or whatever other sources are available for an AOI. Terrain information and population information can be added, either from a HUG-type system, or other public domain sources. In some cases, additional information may be licensed from private information owners, etc. The terrain and population information is used to assign areas on the ground where people are; then additional information is added to those geographic locations. This combined information then becomes a valuable asset that can generate revenue and competitive differentiation.)

As per Claim 8, Rasco teaches:  The method of claim 1, comprising: 
compiling and/or exporting ....  (in at least [0065] mapping or projecting components of the plurality of components that identify built-up structures as classified during the classifying step into a resultant image that is associated with the geographic area and that has a third resolution greater than the second resolution. For instance, the resultant image may be presented on any appropriate display (e.g., of a laptop, tablet, smartphone, etc.) and may be similar or even substantially the same as (e.g., in relation to spatial resolution, depicted geographic area, etc.) the input image but free of non-built-up structures (e.g., or free of areas that are not of interest). Advantageously, crisis management teams may be able to quickly and accurately assess possible high population areas to determine appropriate response strategies.)

Although implied, Rasco does not expressly disclose the following limitations, which however, are taught by Cummings,
compiling and/or exporting the macroeconomic trend to an external destination.  (in at least [0039] distributed ledger server 130 may serve as node of a blockchain network and store, within distributed ledger 138, a partial or complete copy of the blockchain. In some embodiments, distributed ledger server 130 may serve as a full node of a public or private blockchain network and store, within distributed ledger 138, a complete copy of all current and historical transactions recorded on the respective public or private blockchain. In other embodiments, the distributed ledger server 130 may serve as a full archive node of a public or private blockchain network and store, within distributed ledger 138, a complete copy of all current and historical transactions recorded on the respective public or private blockchain as well as a complete copy of all current and historical states of the respective public or private blockchain [0040] The data exchanged between client applications (e.g., client applications 112, 114, and 116) and intelligent investment system 102 and stored within various data sources (e.g., data sources 134, 136, and 138) may include, but are not limited to, global financial data, user data, portfolio data, or financial advice. Global financial data may include, but are not limited to, market data, news and events, sentiment assessments, market forecasts, monetary and fiscal policy statements, volatility and liquidity measures, interest and inflation rates, economic forecasts, national deficit levels, national and global debt levels, macroeconomic data and reports, national and global gross domestic product (GDP) rates, industry analyst research and reports, microeconomic data and reports, corporate filings and reports, corporate debt levels, financial analyst research and reports, or independent research and case studies, as well as various risks and uncertainties related to geopolitics, markets, corporations, institutions, and regional, national, or global economies. User data may include, but are not limited to, user profile, financial goals, investment objectives and preferences, time horizon, risk tolerance, income estimates, inheritance, financial statements and accounts, life events, risks, or liability and expenses. Portfolio data may include, but are not limited to, portfolio dimensions (e.g., class, theme, category, risk, or rank), portfolio structures, portfolio positions, portfolio holdings, or portfolio allocations. Financial advice may include, but is not limited to, portfolio structuring, restructuring, positioning, allocation, tuning, consolidation, partitioning, harvesting, or distribution advice. [0052] a published AI view (i.e., an AI view containing professionally reviewed, approved, and optionally annotated AI suggestions published to a financial client) to a private or public blockchain (e.g., private or public distributed ledger 138) via a private or public blockchain server (e.g., private or public distributed ledger server 130) for the purpose of establishing or maintaining a personal financial record (PFR) of financial advice provided to the financial client by one or more financial advisors and firms over time. [0078]  an approved AI view is permanently recorded via a data interface service (e.g., data interface service 218) on a private blockchain (e.g., private distributed ledger 138) via a private blockchain server (e.g., private distributed ledger server 130) or a public blockchain (e.g., public distributed ledger 138) via a public blockchain server (e.g., public distributed ledger server 130) for the purpose of preserving, tracking, and analyzing approved financial advice published to financial clients (i.e., customers) and for future or immediate use in training the machine learning algorithms (e.g., machine learning algorithms 136) of an AI-enhanced investment system (e.g., intelligent investment system 102) via supervised learning techniques with positive examples.)

The reason and rationale to combine Rasco and Cummings is the same as recited above.

As per Claim 9, Rasco teaches:  The method of claim 8, 
wherein ... is a user-access portal that allows authenticated users to view and download .... (in at least [0065] the resultant image may be presented on any appropriate display (e.g., of a laptop, tablet, smartphone, etc.) and may be similar or even substantially the same as (e.g., in relation to spatial resolution, depicted geographic area, etc.) the input image but free of non-built-up structures (e.g., or free of areas that are not of interest). Advantageously, crisis management teams may be able to quickly and accurately assess possible high population areas to determine appropriate response strategies. [0140] crowdsourcing is accomplished by distributing image analysis tasks to various participant users, who typically access platform 1200 via Internet 1201 from tablet devices 1215, laptops 1213, personal computers 1210 with monitors 1211, or other Internet-accessible computing devices. Access to platform 1200 is typically, although not necessarily, made using a browser 1212, 1214, 1216 (or a similar Internet-connected software application). As is typical of Web applications, platform 1200 may be accessed by participating users via web server 1230, which may comprise web server software such as Microsoft Internet Information Server, Apache Web Server, IBM Websphere Web Server, or any other web server known in the art, stored and operating on a single network-attached server computer or a cluster of server computers, or it may comprise such software operating on a plurality of such machines, and may be placed behind a load balancer (not shown) that distributes requests among the various instances of web server 1230. As is typical of Web applications, participant user requests pass from browsers 1212, 1214, 1216 via Internet 1201 to web server 1230, which stores and returns static web page elements locally, and passes application-specific requests to application server 1231. Application server 1231 may be any particular form of application server known in the art, such as Apache Tomcat or Geronimo, Java Platform Enterprise Edition, RedHat JBoss AS, Windows Server, or IBM WebSphere Application Server; further, it will be understood by one having ordinary skill in the art that this list is merely exemplary and is in no way limiting. Application server 1231 may comprise application server software stored and operating on a single network-attached server computer, or it may comprise such software operating on a plurality of such machines, and may be placed behind a load balancer (not shown) that distributes requests among the various instances of application server 1231. As is common in the art, application server 1231 uses a database 1232 to store application-specific data. Typically (although not necessarily), application server 1231 will offer a stateless representation state transfer (REST) application programming interface (API) to users via web server 1230, and accordingly all application state data is maintained in database 1232, which facilitates scalable operations (since each application server 1231 instance is not required to maintain state information separately, and since the need for complex state propagation between application servers is thereby eliminated. Of course, it will be appreciated by one having ordinary skill in the art that the general architecture of a web server 1230 coupled to an application server 1231 via a REST API, with database 1232 storage of application data, is typical of scalable web applications but is also merely exemplary. It may be desirable in some cases for a client-server connection between dedicated applications 1212, 1214, 1216 and a dedicated server software 1231 that uses a proprietary interface and could even be a stateful server application. [0170] FIG. 25 shows an exemplary process 2500 for viewing the data previously assembled, according to one aspect of the system and method disclosed herein. Data repository 2501 is shown here as a single unit, for reasons of clarity and simplicity; however, in reality, data may be sent to and obtained from any and all of several types of data storage. In step 2502 the system receives a start request. In step 2503 the user logs in, and in step 2405 the system verifies the user's identity...in step 2504, the user verification is successful (+), in step 2507 the user's profile is load. This profile may contain user preferences, plus additional information such as user rights and user history. User rights pertain to the user's ability to access various layers of information, as discussed earlier. Information layers may be available as separate layers or as combined layers, depending on certain user rights, such as commercial, safety, security, etc. Based on the user's rights, the system loads the permitted layers in step 2508 and, in step 2509, the layers are displayed on an appropriate device, typically some kind of computer or mobile communication device. The information may be viewed via a proprietary viewing program or via a standard web browsing and information viewing program appropriate to the user's device. Depending on information sensitivity and user rights, the system may permit the user to send messages about the data via link 2510. The system could enable transmission of such items as links to information sources, or alerts to other users to view certain data of interest, or user comments about certain content, or any other similar, suitable types of messages permitted to the user, according to his specific rights in the system. When the user is finished viewing data, the process ends at step 2506.)


wherein the external destination is a user-access portal that allows authenticated users to view and download the macroeconomic trend. (in at least  [0039] distributed ledger server 130 may serve as node of a blockchain network and store, within distributed ledger 138, a partial or complete copy of the blockchain. In some embodiments, distributed ledger server 130 may serve as a full node of a public or private blockchain network and store, within distributed ledger 138, a complete copy of all current and historical transactions recorded on the respective public or private blockchain. In other embodiments, the distributed ledger server 130 may serve as a full archive node of a public or private blockchain network and store, within distributed ledger 138, a complete copy of all current and historical transactions recorded on the respective public or private blockchain as well as a complete copy of all current and historical states of the respective public or private blockchain  [0040] The data exchanged between client applications (e.g., client applications 112, 114, and 116) and intelligent investment system 102 and stored within various data sources (e.g., data sources 134, 136, and 138) may include, but are not limited to, global financial data, user data, portfolio data, or financial advice. Global financial data may include, but are not limited to, market data, news and events, sentiment assessments, market forecasts, monetary and fiscal policy statements, volatility and liquidity measures, interest and inflation rates, economic forecasts, national deficit levels, national and global debt levels, macroeconomic data and reports, national and global gross domestic product (GDP) rates, industry analyst research and reports, microeconomic data and reports, corporate filings and reports, corporate debt levels, financial analyst research and reports, or independent research and case studies, as well as various risks and uncertainties related to geopolitics, markets, corporations, institutions, and regional, national, or global economies. User data may include, but are not limited to, user profile, financial goals, investment objectives and preferences, time horizon, risk tolerance, income estimates, inheritance, financial statements and accounts, life events, risks, or liability and expenses. Portfolio data may include, but are not limited to, portfolio dimensions (e.g., class, theme, category, risk, or rank), portfolio structures, portfolio positions, portfolio holdings, or portfolio allocations. Financial advice may include, but is not limited to, portfolio structuring, restructuring, positioning, allocation, tuning, consolidation, partitioning, harvesting, or distribution advice. [0052] a published AI view (i.e., an AI view containing professionally reviewed, approved, and optionally annotated AI suggestions published to a financial client) to a private or public blockchain (e.g., private or public distributed ledger 138) via a private or public blockchain server (e.g., private or public distributed ledger server 130) for the purpose of establishing or maintaining a personal financial record (PFR) of financial advice provided to the financial client by one or more financial advisors and firms over time. [0078]  an approved AI view is permanently recorded via a data interface service (e.g., data interface service 218) on a private blockchain (e.g., private distributed ledger 138) via a private blockchain server (e.g., private distributed ledger server 130) or a public blockchain (e.g., public distributed ledger 138) via a public blockchain server (e.g., public distributed ledger server 130) for the purpose of preserving, tracking, and analyzing approved financial advice published to financial clients (i.e., customers) and for future or immediate use in training the machine learning algorithms (e.g., machine learning algorithms 136) of an AI-enhanced investment system (e.g., intelligent investment system 102) via supervised learning techniques with positive examples)

The reason and rationale to combine Rasco and Cummings is the same as recited above.


As per Claim 10, Although implied, Rasco does not expressly disclose the following limitations, which however, are taught by Cummings, The method of claim 8, 
wherein the external destination is a blockchain based distributed ledger that records the macroeconomic trend.  (in at least  [0039] distributed ledger server 130 may serve as node of a blockchain network and store, within distributed ledger 138, a partial or complete copy of the blockchain. In some embodiments, distributed ledger server 130 may serve as a full node of a public or private blockchain network and store, within distributed ledger 138, a complete copy of all current and historical transactions recorded on the respective public or private blockchain. In other embodiments, the distributed ledger server 130 may serve as a full archive node of a public or private blockchain network and store, within distributed ledger 138, a complete copy of all current and historical transactions recorded on the respective public or private blockchain as well as a complete copy of all current and historical states of the respective public or private blockchain  [0040] The data exchanged between client applications (e.g., client applications 112, 114, and 116) and intelligent investment system 102 and stored within various data sources (e.g., data sources 134, 136, and 138) may include, but are not limited to, global financial data, user data, portfolio data, or financial advice. Global financial data may include, but are not limited to, market data, news and events, sentiment assessments, market forecasts, monetary and fiscal policy statements, volatility and liquidity measures, interest and inflation rates, economic forecasts, national deficit levels, national and global debt levels, macroeconomic data and reports, national and global gross domestic product (GDP) rates, industry analyst research and reports, microeconomic data and reports, corporate filings and reports, corporate debt levels, financial analyst research and reports, or independent research and case studies, as well as various risks and uncertainties related to geopolitics, markets, corporations, institutions, and regional, national, or global economies. User data may include, but are not limited to, user profile, financial goals, investment objectives and preferences, time horizon, risk tolerance, income estimates, inheritance, financial statements and accounts, life events, risks, or liability and expenses. Portfolio data may include, but are not limited to, portfolio dimensions (e.g., class, theme, category, risk, or rank), portfolio structures, portfolio positions, portfolio holdings, or portfolio allocations. Financial advice may include, but is not limited to, portfolio structuring, restructuring, positioning, allocation, tuning, consolidation, partitioning, harvesting, or distribution advice. [0052] a published AI view (i.e., an AI view containing professionally reviewed, approved, and optionally annotated AI suggestions published to a financial client) to a private or public blockchain (e.g., private or public distributed ledger 138) via a private or public blockchain server (e.g., private or public distributed ledger server 130) for the purpose of establishing or maintaining a personal financial record (PFR) of financial advice provided to the financial client by one or more financial advisors and firms over time. [0078]  an approved AI view is permanently recorded via a data interface service (e.g., data interface service 218) on a private blockchain (e.g., private distributed ledger 138) via a private blockchain server (e.g., private distributed ledger server 130) or a public blockchain (e.g., public distributed ledger 138) via a public blockchain server (e.g., public distributed ledger server 130) for the purpose of preserving, tracking, and analyzing approved financial advice published to financial clients (i.e., customers) and for future or immediate use in training the machine learning algorithms (e.g., machine learning algorithms 136) of an AI-enhanced investment system (e.g., intelligent investment system 102) via supervised learning techniques with positive examples)

The reason and rationale to combine Rasco and Cummings is the same as recited above.

As per Claim 11-14, 16-20 for a system (see at least Rasco [0081]), respectively, substantially recite the subject matter of Claim 1-4, 6-10 and are rejected based on the same reasoning and rationale.



Claims 5, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable by US Patent Publication to US20160379388A1 to Rasco, (hereinafter referred to as “Rasco”) in view of US Patent Publication to US20210264520A1 to Cummings, (hereinafter referred to as “Cummings”) in view of US Patent Publication to US10740429B2 to Smith et al., (hereinafter referred to as “Smith”)

As per Claim 5, Although implied, Rasco in view of Cummings does not expressly disclose the following limitations, which however, are taught by Smith, The method of claim 1, 
wherein the external sources include Federal Reserve Bank of St. Louis (FRED) and the Bureau of Economic Analysis (BEA).  (in at least [col10 ln30-40] FIG. 5 is representation of a display of a web page that illustrates placement of the DataZither Dot on the Interactive Pages of the Bureau of Economic Analysis, which has a home page at BEA.gov in accordance with an embodiment of the present invention; [col24 ln50-65] we show time series data taken from the St. Louis FRED Unemployment Rate, It can be seen that the normalized data include a header with entries for Title, Series ID, Source, Release, Seasonal Adjustment, Frequency, Units, Date Range, Last Updated, and Notes. Similarly, in Appendix C of Our Prior Application, we show time series data taken from an Estonia web site that results from use of a query form provided on the site. The normalized data include a generally similar header and also include URL data that enable replicating the query for updating the time series, and a parameter specifying the frequency of updates.)

At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Rasco by, …providing time series data includes maintaining by a web server user account data for each of a plurality of user accounts. Each account is associated with a user. The method includes maintaining, and repeatedly updating, in normative formats, on a time series server, a set of time series. In some aspects, the method further includes, for each user having a user account, serving by the time series server a distinct time series name for each member of the set of time series in a web page over a wide area network to a client computer of the user for display in a browser thereof in such a manner that, when the given user graphically selects the name of a given one of the time series in the browser for invoking a functionality provided by the time series server, there is provided to the server by the browser a unique location identifier of an underlying location, of the selected time series, wherein data for the time series is stored on the server....acquiring and managing time series data extracted from web pages, as well as the transformation, publication, sharing and use by and among individuals, of this data... receiving contextual data with the URL and using includes using the URL with the contextual data. Alternatively or in addition, converting the extracted web-based time series data includes (i) using the URL to select a previously derived and stored normalization process appropriate for the web-based time series data; and (ii) running the stored normalization process. Optionally, converting the extracted web-based time series data includes (i) using the URL and the contextual data to select a previously derived and stored normalization process appropriate for the web based time series data; and (ii) running the stored normalization process..., as taught by Cummings, with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Rasco with the motivation of, … timeliness and accuracy of the data are facilitated.... enable other software programs or systems of the user to receive the data retrieval, storage, and updating benefits of the system...benefit to all users being that their copy of that data is immediately and simultaneously updated upon the completion of the fetch/es of the master copy/ies....beneficial embodiment involves allowing any data request by any user at any time, including automated requests, upon discovering that data corresponding to a unique key has changed, to provide, to all users, updates...provides a benefit to the data publisher in that it provides both branding for the publisher as well as a click-back link, adjacent to the publisher's data, even after the data has left the publisher's web site....to generate reports for individual, group or public use that are updated automatically, and can be manifest on personal web-enabled devices of the relevant audience... benefit of enabling the user to visualize the stages of a calculation among multiple series, including breaking it into intermediate stages, as well as making it easy to make individual derived series out of both the intermediate and final stages of a calculation..., as recited in Cummings.

As per Claim 15 for a system (see at least Rasco [0081]), respectively, substantially recite the subject matter of Claim 5 and are rejected based on the same reasoning and rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO HAN (Max) LEE whose telephone number is (571) 272-3821.  The examiner can normally be reached on Monday - Thursday, 9 AM-6:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PO HAN MAX LEE/
Examiner, Art Unit 3623


/CHARLES GUILIANO/Primary Examiner, Art Unit 3623